DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed on 06/01/2021 has been entered. Claims 1-19 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7, 12, and 18 recites “a front side of the inlet housing”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the claim is introducing a new housing (e.g. an inlet housing) or referring back to the first housing or the second housing. For the purpose of examination, the limitation in question was interpreted as -- an inlet housing --.

Claim Interpretation
Claim 4 recites “wherein the simulated fuel source includes at least one of a set of artificial logs, artificial coal, an ember bed, an artificial grate, a background or screen, and a lighting display”. Because the limitation recites “at least one of a set”, the limitation was interpreted as the simulated fuel source including one of each element in the list. For example: The simulated fuel source includes artificial logs, an artificial coal, an ember bed, an artificial grate, a screen, and a lighting display.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ONEILL (US 2008/0226268), and in view of BOURNE’820 (US 2018/0347820), KARLSSON (US 2008/0037963), and ASOFSKY’241 (US 2009/0126241).
Regarding claim 1, ONEILL discloses an electric fireplace system comprising 
a modular fireplace insert (20, Fig.1) comprising an insert housing (32, 32a-32e, Figs.1 and 3) that defines a cavity (22, Fig.3);
a simulated fuel source (38, 42, Fig.2) for simulating a fire display (as seen in Fig.4, the simulated fuel source 38, 42 includes a light source 50 to simulate flame), the simulated fuel source configured to be positioned in the insert housing (as seen in Fig.3, the simulated fuel source 38, 42 is positioned in the insert housing 32);
a heater assembly (34, Fig.3) for generating heated air, the heater assembly configured to be positioned in the insert housing (as seen in Fig.3, the heater assembly 34 is positioned in the insert housing 32).
ONEILL fails to explicitly disclose the simulated fuel source includes a first housing, and the heater assembly including a second housing. ONEILL fails to disclose an interface device for controlling the simulated fuel source and the heater assembly.
However, BOURNE’820 discloses a simulated fuel source (210, Fig.2A) includes a first housing (“housing” was interpreted as a general element containing components; as seen in Fig.2B, the simulated fuel source 210 includes a first housing 234, 222, 218 to contain light sources 236).
However, KARLSSON discloses a heater assembly (1, Fig.1) including a second housing (“housing” was interpreted as a general element containing components; as seen in Fig.2, the heater assembly 1 includes a second housing 3 to contain the heat source 4).
However, ASOFSKY’241 discloses an interface device (as seen in para[0028], the “interface device” includes the controller 700 and the CPU 710) for controlling a simulated fuel source and a heater assembly (as seen in para[0032], para[0037]-para[0038], para[0041], and para[0045], the interface device 700, 710 controls light sources of the simulated fuel source and the temperature of the heater assembly).
Therefore, in view of BOURNE’820, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first housing as taught by BOURNE’820 to the simulated fuel source of ONEILL in order to protect and/or conceal component. 
Therefore, in view of KARLSSON, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second housing as taught by KARLSSON to the heater assembly of ONEILL modified by BOURNE’820 in order to provide a removable and replaceable heat source.
Therefore, in view of ASOFSKY’241, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interface device as taught by ASOFSKY’241 to the electric fireplace system of ONEILL modified by BOURNE’820 and KARLSSON in order to control the properties of the simulated fuel source (e.g. power, intensity, timer, etc of light sources) and the heater assembly (e.g. temperature, fan speed, etc).

Regarding claim 2, ONEILL further discloses wherein the insert housing is a freestanding device (as seen in Fig.3, since the insert housing 32 is a separate module inserted and removed from the modular fireplace insert 20, the insert housing 32 was considered to be a freestanding device).

Regarding claim 3, ONEILL further discloses wherein the insert housing (32, Figs.1 and 3) is configured to be inserted within a structure (12, 14, 16, 18, Figs.1-3) or incorporated with a structure (12, 14, 16, 18, Figs.1-3) wherein the structure includes a piece of furniture (as seen in para[0001], para[0006], and  para[0027], the structure 12 is a casing that is moveable, relocatable, or portable within a room; thus, the structure 12 was considered to be a furniture).

Regarding claim 4, ONEILL further discloses wherein the simulated fuel source (38, 42, Fig.2) includes at least one of a set of artificial logs (as seen in para[0036]-para[0037], the simulated fuel source 38, 42 includes artificial logs), artificial coal (as seen in para[0036]-para[0037], the simulated fuel source 38, 42 includes artificial coal), an ember bed (as seen in para[0037], the simulated fuel source 38, 42 includes a fuel bed 52), a background or screen (40, 60, Fig.4), and a lighting display (50, 58 Fig.4).
ONEILL modified by BOURNE’820, KARLSSON, and ASOFSKY’241 as discussed above for claim 1 fails to disclose an artificial grate.
However, BOURNE’820 further discloses an artificial grate (as seen in Fig.2B, the simulated fuel source includes a simulated grate 222).
Therefore, in view of BOURNE’820, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the artificial grate as taught by BOURNE’820 to the simulated fuel source of ONEILL modified by BOURNE’820, KARLSSON, and ASOFSKY’241 in order to simulate burning logs on a grate.

Regarding claim 5, ONEILL further discloses wherein the lighting display (50, 58, Fig.4) provides visual flame effects within the insert housing (32, Figs.1 and 3).

Regarding claim 8, ONEILL modified by BOURNE’820, KARLSSON, and ASOFSKY’241 as discussed above for claim 1 further discloses wherein the second housing is configured to be positioned above the first housing within the cavity of the insert housing (as seen in Fig.3 of ONEILL, the heating assembly 34 is positioned above the simulated fuel source 38, 42 within the cavity 22 of the insert housing 32).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ONEILL (US 2008/0226268) modified by BOURNE’820 (US 2018/0347820), KARLSSON (US 2008/0037963), and ASOFSKY’241 (US 2009/0126241), and in view of ASOSKY’075 (US 2012/0155075).
Regarding claim 6, ONEILL further discloses wherein the simulated fuel source (38, 42, Fig.2) includes a lighting display (50, 58 Fig.4) that provides visual flame effects within the insert housing (32, Figs.1 and 3), the lighting display includes a light source (50, Fig.4) and a reflector (58, Fig.4) that includes one or more rotating spindles having projections made of reflective material.
ONEILL modified by BOURNE’820, KARLSSON, and ASOFSKY’241 fails to disclose a reflector that includes one or more rotating spindles having projections made of reflective material.
However, ASOSKY’075 discloses a reflector includes a rotating spindle (20, Fig.3) having projections (52, Fig.3) made of reflective material (para[0051]).
Therefore, in view of ASOSKY’075, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotating spindle and the projections as taught by ASOSKY’075 to the simulated fuel source of ONEILL modified by BOURNE’820, KARLSSON, and ASOFSKY’241 in order to provide an alternative way of simulating a flame.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ONEILL (US 2008/0226268) modified by BOURNE’820 (US 2018/0347820), KARLSSON (US 2008/0037963), and ASOFSKY’241 (US 2009/0126241), and in view of MARTIN (US 2002/0168182).
Regarding claim 7, ONEILL further discloses wherein the heater assembly (34, Fig.3) includes a heat source (34, Fig.3), the heat source for warming the ambient air to heated air, wherein the heat source is an infrared heat source (as seen in para[0021], since the heat source 34 heats air, the heat source 34 was considered to be a typical heat source).
ONEILL modified by BOURNE’820, KARLSSON, and ASOFSKY’241 fails to disclose the heater assembly includes an inlet and an outlet, wherein the inlet is for receiving ambient air, and an outlet for exhausting the heated air out through a front side of the inlet housing.
However, MARTIN discloses a heater assembly includes an inlet (126, Fig.2), a heat source (118, Fig.3), and an outlet (122, Fig.2), the inlet is for receiving ambient air, the heat source for warming the ambient air to heated air, and an outlet for exhausting the heated air out through a front side of a housing (as seen in para[0044], the inlet 126 receives ambient air of a room, the ambient air is heated by the heat source 118, and the outlet 122 exhausts the heated air).
Therefore, in view of MARTIN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inlet and the outlet on a front side as taught by MARTIN to the heater assembly of ONEILL modified by BOURNE’820, KARLSSON, and ASOFSKY’241 in order to direct air into the heater assembly and out of the heater assembly. One of ordinary skill in the art would have recognized that the position of the inlet and the outlet is rearrangeable depending on the selected air flow. For example: Inlets and outlets are typically arranged on the front side, the back side, the top side, the bottom side, or the left and right side. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ONEILL (US 2008/0226268) modified by BOURNE’820 (US 2018/0347820), KARLSSON (US 2008/0037963), and ASOFSKY’241 (US 2009/0126241), and in view of BIRNBAUM (US 2018/0347818).
Regarding claim 9, ONEILL further discloses wherein the insert housing (32, Figs.1 and 3) is modular (“modular” was interpreted as a unit; since the insert housing 32 is insertable and removable from the modular fireplace insert 20, the insert housing 32 was considered to be modular).
However, ONEILL modified by BOURNE’820, KARLSSON, and ASOFSKY’241 fails to explicitly disclose configured to be packaged in separate components and assembled by a user to define the cavity and to support the first housing, and the second housing within the cavity.
However, BIRNBAUM discloses an insert housing (200, Fig.1) in separate components (1, 2, 3, 6, 7, Fig.2).
Therefore, in view of BIRNBAUM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate separate components as taught by BIRNBAUM to the insert housing of ONEILL modified by BOURNE’820, KARLSSON, and ASOFSKY’241 in order to provide separate pieces to be assembled together.
Regarding “configured to be packaged in separate components and assembled by a user to define the cavity and to support the first housing, and the second housing within the cavity”, the underlined recitation was considered to be related to the manufacturing (the structure being packaged) and the usage of the device (the user assembling the structure). Since the claim is a product or apparatus claim, the claim must be distinguished from the prior art in terms of structure. A recitation with respect to how a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In this instant case, since ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, and BIRNBAUM discloses all the structural limitations, the structure was considered to meet the recitation.

Regarding claim 10, ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, and BIRNBAUM further disclose wherein the first housing, the second housing, and the insert housing are separate components.
ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, and BIRNBAUM fails to explicitly disclose wherein the first housing and the second housing are configured to be packaged separately from the components of the insert housing and are configured to allow a user to assembly the first housing and the second housing within the cavity of the insert housing.
Regarding “configured to be packaged separately from the components of the insert housing and are configured to allow a user to assembly the first housing and the second housing within the cavity of the insert housing”, the underlined recitation was considered to be related to the manufacturing (the structure being packaged) and the usage of the device (the user assembling the structure). Since the claim is a product or apparatus claim, the claim must be distinguished from the prior art in terms of structure. A recitation with respect to how a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In this instant case, since ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, and BIRNBAUM discloses all the structural limitations, the structure was considered to meet the recitation.

Claims 11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ONEILL (US 2008/0226268) modified by BOURNE’820 (US 2018/0347820), KARLSSON (US 2008/0037963), ASOFSKY’241 (US 2009/0126241), and BIRNBAUM (US 2018/0347818), and in view of BOURNE’931 (US 2008/0013931) and POWER (US 2009/0251669)
Regarding claim 11, ONEILL further discloses wherein the components of the insert housing (32, Figs.1 and 3) include a first support wall (32c, Fig.1), a second support wall (32d, Fig.1), a base support (32b, Fig.1), a support surface (32a, Fig.1), and a backing panel (32e, Fig.3), wherein the simulated fuel source (38, 42, Fig.2) is configured to be located at the base support (32b, Fig.3) and the heater assembly (34, Fig.2) is configured to be located at the support surface (32a, Fig.3) above the simulated fuel source.
ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, and BIRNBAUM fails to explicitly disclose wherein the first housing is configured to be attached to the base support, and the second housing is configured to be attached to at least one of the first support wall, the second support wall, and the support surface above the first housing.
However, BOURNE’931 discloses a first housing (140, Fig.2) of a simulated fuel source is attached to a base support (as seen in para[0027], the first housing 140 is attachable to the base support 118).
However, POWER discloses a second housing (3, Figs.1 and 7) of a heater assembly is attached to a support surface (as seen in para[0078], the second housing 3 is mounted at a top of a housing 42).
Therefore, in view of BOURNE’931, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate attaching the first housing to the base support as taught by BOURNE’931 to the first housing of ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, and BIRNBAUM in order to provide an attachable and removable first housing.
Therefore, in view of POWER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate attaching the second housing to the support surface as taught by POWER to the second housing of ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, BIRNBAUM, and BOURNE’931 in order to mount the second housing.

Regarding claim 13, ONEILL further discloses wherein the heater assembly is configured to be removed from the insert housing while the simulated fuel source is positioned in the insert housing (as seen in Figs.2-3, since the heater assembly 34 and the simulated fuel source 38, 42 are separate structures, the heater assembly 34 was considered to be removable from the insert housing 32 while the simulated fuel source 38, 42 is in the insert housing 32).

Regarding claim 14, ONEILL further discloses wherein the simulated fuel source is configured to be removed from the insert housing while the heater assembly is positioned in the insert housing (as seen in Figs.2-3, since the heater assembly 34 and the simulated fuel source 38, 42 are separate structures, the simulated fuel source 38, 42 was considered to be removable from the insert housing 32 while the heater assembly 34 is in the insert housing 32).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ONEILL (US 2008/0226268) modified by BOURNE’820 (US 2018/0347820), KARLSSON (US 2008/0037963), ASOFSKY’241 (US 2009/0126241), BIRNBAUM (US 2018/0347818), BOURNE’931 (US 2008/0013931), and POWER (US 2009/0251669), and in view of MARTIN (US 2002/0168182).
Regarding claim 12, ONEILL further discloses wherein the heater assembly (34, Fig.3) includes a heat source (34, Fig.3), the heat source for warming the ambient air to heated air (as seen in para[0021], the heat source 34 heats air).
ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, BIRNBAUM, BOURNE’931, POWER fails to disclose the heater assembly includes an inlet and an outlet, wherein the inlet is for receiving ambient air, and an outlet for exhausting the heated air out through a front side of the inlet housing.
However, MARTIN discloses a heater assembly includes an inlet (126, Fig.2), a heat source (118, Fig.3), and an outlet (122, Fig.2), the inlet is for receiving ambient air, the heat source for warming the ambient air to heated air, and an outlet for exhausting the heated air out through a front side of a housing (as seen in para[0044], the inlet 126 receives ambient air of a room, the ambient air is heated by the heat source 118, and the outlet 122 exhausts the heated air).
Therefore, in view of MARTIN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inlet and the outlet on a front side as taught by MARTIN to the heater assembly of ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, BIRNBAUM, BOURNE’931, POWER in order to direct air into the heater assembly and out of the heater assembly. One of ordinary skill in the art would have recognized that the position of the inlet and the outlet is rearrangeable depending on the selected air flow. For example: Inlets and outlets are typically arranged on the front side, the back side, the top side, the bottom side, or the left and right side. 

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ONEILL (US 2008/0226268), and in view of BOURNE’820 (US 2018/0347820), KARLSSON (US 2008/0037963), ASOFSKY’241 (US 2009/0126241), BOURNE’931 (US 2008/0013931), and POWER (US 2009/0251669).
Regarding claim 15, ONEILL discloses an electric fireplace system comprising
a modular fireplace insert (20, Fig.1) comprising an insert housing (32, 32a-32e, Figs.1 and 3) that defines a cavity (22, Fig.3), the insert housing includes a first support wall (32c, Fig.1), a second support wall (32d, Fig.1), a base (32b, Fig.1), a support surface (32a, Fig.1), and a backing panel (32e, Fig.3);
a simulated fuel source (38, 42, Fig.2) for simulating a fire display (as seen in Fig.4, the simulated fuel source 38, 42 includes a light source 50 to simulate flame), the simulated fuel source configured to be positioned in the insert housing (as seen in Fig.3, the simulated fuel source 38, 42 is positioned in the insert housing 32);
a heater assembly (34, Fig.3) for generating warm air, the heater assembly configured to be positioned in the insert housing (as seen in Fig.3, the heater assembly 34 is positioned in the insert housing 32); and 
wherein the simulated fuel source (38, 42, Fig.2) is configured to be located at a base support (32b, Fig.3), and the heater assembly (34, Fig.2) is configured to be located at a support surface (32a, Fig.3) above the simulated fuel source.
ONEILL fails to explicitly disclose the simulated fuel source includes a first housing, the heater assembly including a second housing, wherein the first housing is configured to be attached to the base support, and the second housing is configured to be attached to at least one of the first support wall, the second support wall, and the support surface above the first housing. ONEILL fails to disclose an interface device for controlling the simulated fuel source and the heater assembly.
However, BOURNE’820 discloses a simulated fuel source (210, Fig.2A) includes a first housing (“housing” was interpreted as a general element containing components; as seen in Fig.2B, the simulated fuel source 210 includes a first housing 234, 222, 218 to contain light sources 236).
However, KARLSSON discloses a heater assembly (1, Fig.1) including a second housing (“housing” was interpreted as a general element containing components; as seen in Fig.2, the heater assembly 1 includes a second housing 3 to contain the heat source 4).
However, ASOFSKY’241 discloses an interface device (as seen in para[0028], the “interface device” includes the controller 700 and the CPU 710) for controlling a simulated fuel source and a heater assembly (as seen in para[0032], para[0037]-para[0038], para[0041], and para[0045], the interface device 700, 710 controls light sources of the simulated fuel source and the temperature of the heater assembly).
However, BOURNE’931 discloses a first housing (140, Fig.2) of a simulated fuel source attached to a base support (as seen in para[0027], the first housing 140 is attachable to the base support 118).
However, POWER discloses a second housing (3, Figs.1 and 7) of a heater assembly is attached to a support surface (as seen in para[0078], the second housing 3 is mounted at a top of a housing 42).
Therefore, in view of BOURNE’820, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first housing as taught by BOURNE’820 to the simulated fuel source of ONEILL in order to protect and/or conceal component. 
Therefore, in view of KARLSSON, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second housing as taught by KARLSSON to the heater assembly of ONEILL modified by BOURNE’820 in order to provide a removable and replaceable heat source.
Therefore, in view of ASOFSKY’241, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interface device as taught by ASOFSKY’241 to the electric fireplace system of ONEILL modified by BOURNE’820 and KARLSSON in order to control the properties of the simulated fuel source (e.g. power, intensity, timer, etc of light sources) and the heater assembly (e.g. temperature, fan speed, etc).
Therefore, in view of BOURNE’931, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate attaching the first housing to the base support as taught by BOURNE’931 to the first housing of ONEILL modified by BOURNE’820, KARLSSON, and ASOFSKY’241 in order to provide an attachable and removable first housing.
Therefore, in view of POWER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate attaching the second housing to the support surface as taught by POWER to the second housing of ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, and BOURNE’931 in order to mount the second housing.

Regarding claim 19, ONEILL further discloses wherein the insert housing (32, Figs.1 and 3) is configured to be inserted within a structure (12, 14, 16, 18, Figs.1-3) or incorporated with a structure (12, 14, 16, 18, Figs.1-3) wherein the structure includes a piece of furniture (as seen in para[0001], para[0006], and  para[0027], the structure 12 is a casing that is moveable, relocatable, or portable within a room; thus, the structure 12 was considered to be a furniture).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ONEILL (US 2008/0226268) modified by BOURNE’820 (US 2018/0347820), KARLSSON (US 2008/0037963), ASOFSKY’241 (US 2009/0126241), BOURNE’931 (US 2008/0013931), and POWER (US 2009/0251669), and in view of BIRNBAUM (US 2018/0347818).
Regarding claim 16, ONEILL further discloses wherein the insert housing the insert housing (32, Figs.1 and 3) is modular modular (“modular” was interpreted as an unit; since the insert housing 32 is insertable and removable from the modular fireplace insert 20, the insert housing 32 was considered to be modular).
ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, BOURNE’931, and POWER fails to explicitly disclose configured to be packaged in a deconstructed state wherein separate components including the first support wall, the second support wall, the base support, the support surface, and the back panel are configured to be assembled by a user prior to attaching the first housing, and the second housing in the insert housing.
However, BIRNBAUM discloses an insert housing (200, Fig.1) in separate components including a first support wall (6, Fig.2), a second support wall (7, Fig.2), a base support (2, Fig.2), a support surface (1, Fig.2), and a back panel (3, Fig.2).
Therefore, in view of BIRNBAUM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate separate components as taught by BIRNBAUM to the insert housing of ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, BOURNE’931, and POWER in order to provide separate components pieces to be assembled together.
Regarding “configured to be packaged in a deconstructed state wherein separate components including the first support wall, the second support wall, the base support, the support surface, and the back panel are configured to be assembled by a user prior to attaching the first housing, and the second housing in the insert housing”, the underlined recitation was considered to be related to the manufacturing (the structure being packaged) and the usage of the device (the user assembling the structure). Since the claim is a product or apparatus claim, the claim must be distinguished from the prior art in terms of structure. A recitation with respect to how a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In this instant case, since ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, BOURNE’931, POWER, and BIRNBAUM discloses all the structural limitations, the structure was considered to meet the recitation.

Regarding claim 17, ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, BOURNE’931, POWER, and BIRNBAUM further discloses the first housing, the second housing, and the insert housing are separate components.
ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, BOURNE’931, POWER, and BIRNBAUM fails to explicitly disclose wherein the first housing and the second housing are configured to be packaged separately from the components of the insert housing.
Regarding “configured to be packaged separately from the components of the insert housing”, the underlined recitation was considered to be related to the manufacturing (the structure being packaged). Since the claim is a product or apparatus claim, the claim must be distinguished from the prior art in terms of structure. A recitation with respect to how a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In this instant case, since ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, BOURNE’931, POWER, and BIRNBAUM discloses all the structural limitations, the structure was considered to meet the recitation.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ONEILL (US 2008/0226268) modified by BOURNE’820 (US 2018/0347820), KARLSSON (US 2008/0037963), ASOFSKY’241 (US 2009/0126241), BOURNE’931 (US 2008/0013931), POWER (US 2009/0251669), and BIRNBAUM (US 2018/0347818), and in view of MARTIN (US 2002/0168182).
Regarding claim 18, ONEILL further discloses wherein the heater assembly (34, Fig.3) includes a heat source (34, Fig.3), the heat source for warming the ambient air to heated air (as seen in para[0021], the heat source 34 heats air).
ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, BOURNE’931, POWER, and BIRNBAUM fails to disclose the heater assembly includes an inlet and an outlet, wherein the inlet is for receiving ambient air, and an outlet for exhausting the heated air out through a front side of the inlet housing.
However, MARTIN discloses a heater assembly includes an inlet (126, Fig.2), a heat source (118, Fig.3), and an outlet (122, Fig.2), the inlet is for receiving ambient air, the heat source for warming the ambient air to heated air, and an outlet for exhausting the heated air out through a front side of a housing (as seen in para[0044], the inlet 126 receives ambient air of a room, the ambient air is heated by the heat source 118, and the outlet 122 exhausts the heated air).
Therefore, in view of MARTIN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inlet and the outlet on a front side as taught by MARTIN to the heater assembly of ONEILL modified by BOURNE’820, KARLSSON, ASOFSKY’241, BOURNE’931, POWER, and BIRNBAUM in order to direct air into the heater assembly and out of the heater assembly. One of ordinary skill in the art would have recognized that the position of the inlet and the outlet is rearrangeable depending on the selected air flow. For example: Inlets and outlets are typically arranged on the front side, the back side, the top side, the bottom side, or the left and right side. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20190293297, US 20100162600, US 20110299283, US 20080181587, US 20100299980, US 20030126775, US 20020170215, US 20150168012, US 20120155075, US 20160169537, US 20180363870, US 20110286725, US 20090080871, US 20170363320, US 20170122550, US 20180347818, US 20060156596, US 20050097793, US 20070107279, US 20030156828, US 20040264949, US 20120070132, US 20040060213, US 20130251353, US 20030046837, US 20120281974, US 20060191529, US 20130233841, US 20160195277, US 20100229849, US 20130139422, US 20180098382, US 20150267922, US 20050066960, US 20140355970, US 20020168182, US 20170089587, US 20140305013, US 20170051920, US 20190137059, US 20180010819, US 20060098428, US 20160169528, US 20060213097, US 20170211814, US 20180116396, US 20180299086, US 20170328575, US 20060101681, US 6615519, US 6050011, and US 6564485 discloses an electric fireplace

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875